Title: Enclosure: Thoughts on Education, 8 May 1800
From: Priestley, Joseph
To: Jefferson, Thomas


EnclosureThoughts on Education
Hints concerning Public Education.
Persons educated at public seminaries are of two classes. One is that of professional men, as physicians and divines, who are to be qualified for entering upon their professions immediately after leaving the college or university. The other is that of gentlemen, and those who are designed for offices of civil and active life. The former must be minutely instructed in every thing adding to their several professions; whereas to the latter a general knowledge of the several branches of science is sufficient. To the former, especially that of Medicine, several professors are necessary, as the business must be subdivided, in order to be taught to advantage. For the purpose of the latter fewer professors are wanted, as it is most advisable to give them only the elements of the several branches of knowledge, to which they may afterwards give more particular attention, as they may have a disposition or convenience for it.
Lawyers are not supposed to be qualified for entering upon their profession at any place of public education. They are therefore to be considered as gentlemen to whom a general knowledge is sufficient. It is advisable, however, that when any subject, as that of Medicine, is much divided, and distributed among a number of professors, lectures of a more general and popular nature be provided for the other classes of students, to whom some knowledge of the subject may be very useful. A general knowledge, for example, of anatomy and of medicine, too, is useful to all persons, and therefore ought not to be omitted in any scheme of liberal education. And if in a regular school of medicine any of the professors would undertake this, it might serve as an useful introduction to that more particular and accurate knowledge which is necessary for practical physicians.
The branches of knowledge which are necessary to the teachers of religion are not so many, or so distinct from each other, but that they may all be taught by one professor, as far as is necessary to qualify persons for commencing preachers. To acquire more knowledge, as that of the scriptures, ecclesiastical history, &c must be the business of their future lives. But every person liberally educated should have a general knowledge of Metaphysics, the theory of morals, and religion; and therefore some popular lectures of this kind should be provided for the students in general.
One professor of antient languages may be sufficient for a place of liberal education, and I would not make any provision for instruction in the modern languages. For me the knowledge of them, as well as skill in fencing, dancing, and riding, is proper for gentlemen liberally educated. Instruction in  them may be procured on reasonable terms without burdening the funds of the seminary with them.
Abstract Mathematics, and Natural Philosophy, are so distinct, that they require different teachers. One is sufficient for the former, but the latter must be subdivided, one for natural history, another for experimental Philosophy in general and a third for chemistry; in consequence of the great extension of this branch of experimental Philosophy of late years. The botany, mineralogy, and other branches of natural history are sufficiently distinct to admit of different professors nothing more than a general knowledge of each of them, and directions for acquiring a more extensive knowledge of them is necessary at any place of education.
Two or three schools of Medicine I should think sufficient for all the united states for some years to come. but with respect to these I do not pretend to give any opinion not having sufficient knowledge of the subject. Places of liberal education in general should be much more numerous and for each of these I should think the following professors (if the funds of the society will admit of it) should be engaged, viz 1. for the antient languages. 2 The Belles Lettres, including universal grammar, Oratory, criticism, and bibliography. 3 Mathematics. 4. Natural history. 5. Experimental Philosophy. 6 Chemistry including the theory of Agriculture. 7 Anatomy and Medicine. 8 Geography, civil history, Law, and general policy. 9. Metaphysics, morals, and theology.
A course of liberal education should be as comprehensive as possible. For this purpose a large and well chosen library will be of great use. Not that the students should be encouraged to read many books while they are under tuition, but an opportunity of seeing books, and looking into them, will give them a better idea of the value of them than they could get by merely hearing of them, and they would afterwards better know what books to purchase when they should have the means and the leisure for the perusal of them. A large collection of books will also be useful to the lecturer in bibliography. It would recommend the seminary to the professors in general, and make it desirable place of residence for gentlemen of a studious turn.
2. In order to engage able professors, some fixed salaries are necessary; but they should not be much more than a bare subsistence. They will then have a motive to exert themselves, and by the fees of students their emoluments may be ample. The professorships in the English universities, which are largely endowed, are sinecures; while those in Scotland, to which small stipends are annexed, are filled by able and active men.
3. It is not wise to engage any persons who are much advanced in life, or of established reputation for efficient teachers. They will not be so active as younger men who have a character to acquire. They will also better accommodate their lectures to the increasing light of the age, whereas old men will be attached to old systems, tho ever so imperfect. Besides, they are the most expert in teaching who have lately learned, and the minutiæ of science, which are necessary to a teacher, are generally forgotten by good scholars who are advanced in life, and it is peculiarly irksome to relearn them.
4. I would not without necessity have recourse to any foreign country for professors. They will expect too much deference, and the natives will be jealous of them.
5. Three things must be attended to in the education of youth. They must be taught, fed, and governed; and each of these requires very different qualifications.  They who are the best qualified to teach are often the most unfit to govern, and it is generally advisable that neither of these have any thing to do with providing victuals.
In the English universities all these offices are perfectly distinct. The tutors only teach, the proctors superintend the discipline, and the cooks provide the victuals.
